George v Duignan (2019 NY Slip Op 02616)





George v Duignan


2019 NY Slip Op 02616


Decided on April 4, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 4, 2019

Sweeny, J.P., Manzanet-Daniels, Kern, Oing, Singh, JJ.


8891 651869/16

[*1]Karen George, Plaintiff-Respondent,
vTimothy Duignan, et al., Defendants-Appellants.


Clark's Laws, P.C., Babylon (Adam Crowley of counsel), for appellants.
Law Office of Mark H. Goldey, New York (Mark H. Goldey of counsel), for respondent.

Judgment, Supreme Court, New York County (Jeremy Feinberg, Special Referee), entered February 16, 2018, awarding plaintiff the total sum of $330,789.18, and bringing up for review an order, same court and Referee, entered on or about January 30, 2018, which awarded plaintiff damages of $266,502.35, together with interest and counsel fees, unanimously affirmed, without costs.
The IAS court properly granted plaintiff's motion for summary judgment on defendants' liability under the note and security agreement and properly referred the matter to the referee for a hearing on damages. Defendants failed to present any evidence that the sale of the truck held as collateral was not commercially reasonable under UCC 9-610(b). Defendants did not retain an expert to opine as to the value of the vehicle, but even if they had, "a sale for  a price much less than the original price does not by itself create a triable issue of fact'" (Dougherty v 425 Dev. Assoc. , 93 AD2d 438, 446 [1st Dept 1983]).	We have considered the parties' remaining contentions and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 4, 2019
CLERK